GILL, J.
— This is a suit on a promissory note purporting to have been executed by defendánt to one Dr. M. E. Cowan who sold and delivered the same before maturity to plaintiff. The defense was a plea of non est factum. On a trial by jury there was a verdict and judgment for defendant and plaintiff appealed.
This is another instance of the traveling quack doctor going about the country and perpetrating his fraudulent ■schemes on credulous people. The evidence tends to show that one of these, calling himself Dr. Cowan, went to defendant in Atchison county and induced the latter to enter into an agreement for treating his wife. The price agreed on was $60 — no cure, no pay. Cowan first requested the defendant to sign a three months note for the amount, but defendant refused. The so-called doctor then presented a blank contract wherein it was in effect provided that said Cowan would undertake the treatment and effect a cure for the sum mentioned, but if unsuccessful then nothing Was to be charged. This contract was written on a sheet of paper and defendant signed the same, placing his signature under direction of the *432doctor, below tbe writing and leaving a space where no matter appeared. In this condition the contract was delivered. It would seem from the evidence that thereafter Cowan took the paper, detached the lower portion, where the blank space and signature appeared, and thereon wrote an ordinary promissory note for $60, due in three months from date, and in this shape sold it to the plaintiff bank. There is nothing in the evidence or the circumstances detailed, to implicate plaintiff in any way in the forgery — it is conceded that the bank is an innocent purchaser for value.
At the trial the court, in effect, told the jury that if they found the facts as above stated then the verdict should be for defendant, even conceding that plaintiff was an innocent purchaser of the paper. The trial judge was clearly right. This is not a case where the defendant carelessly and without reading, signed a note negotiable in form and gave it into the hands of another who sold it to an innocent third party — as was the fact in Cowgill v. Petifish, 51 Mo. App. 264, and other cases cited and relied on by plaintiff’s counsel. In those cases the defendants were held in a suit by an innocent indorsee because of their negligent omission to read and understand the nature of the paper signed — trusting to the mere representations of the fraudulent payee. But here the facts are quite different. If the evidence is to be credited, the defendant did read and understand the nature of the paper he was signing; but the party getting possession of the instrument proceeded to destroy it and tear away a portion and forge a different contract over and above the name of the defendant. In such cases there is no liability — not even to one purchasing the paper in good faith and for valúa 1 Daniel on Neg. Inst., sec. 845 (4 Ed.).
The case was fairly tried, the judgment is for the right party and will be affirmed.
All concur.